Order entered November 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00446-CR
                                     No. 05-15-00447-CR
                                     No. 05-15-00448-CR
                                     No. 05-15-00449-CR
                                     No. 05-15-00450-CR
                                     No. 05-15-00451-CR

                            ROGER LADALE FORD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-55016-U, F14-55017-U, F14-55018-U,
                         F14-55019-U, F14-55020-U, F14-55021-U

                                          ORDER
       Before the Court is the State of Texas’s second motion to extend the time for filing its

brief, which accompanied the State’s second motion. We GRANT the motion, deem the brief

timely filed, and DIRECT the Clerk to file the State’s brief as of November 13, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE